DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/463081 in view of Ikoshi et al. (# US 2009/0202723). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except:
1. From 1 wt% to 12 wt% of a solvent having 1 or 2 free hydroxyl groups and 0 to 3 glycol units.
3. The inkjet ink composition of claim 1, wherein the solvent or combination of the solvents is present at from 1 wt% to 8 wt%.
4. The inkjet ink composition of claim 1, wherein the solvent or combination of the solvents is present at from 2.5 wt% to 6.5 wt%.
5. The inkjet ink composition of claim 1, wherein the solvent is selected from tripropylene glycol, tripropylene glycol methyl ether, tripropylene glycol monobutyl ether, tripropylene glycol monoethyl ether, triethylene glycol, triethylene glycol methyl ether, triethylene glycol monobutyl ether, triethylene glycol monomethyl ether, diethylene glycol, diethylene glycol butyl ether, ethylene glycol, ethylene glycol butyl ether, ethylene glycol phenyl ether, 3-methyl-1,3- butanediol, 2-ethyl-2-hydroxymethyl-1,3,-propanediol, 2-methyl-2,4-pentanediol, 3-methyl-1,5-pentadiol, 2-ethyl-1,3-hexanediol, or a combination thereof.
6. The inkjet ink composition of claim 1, further comprising co-solvent that is different than the solvent or combination of the solvents, wherein the co- solvent is present at a total content from 0.5 wt% to 25 wt%.
7. The inkjet ink composition of claim 5, wherein the co-solvent comprises 1-hydroxyethyl-2-pyrrolidone, 2-pyrrolidone, or a combination thereof.
13. From 1 wt% to 12 wt% of a solvent having 1 or 2 free hydroxyl groups and 0 to 3 glycol units.
14 The method of claim 13, wherein the solvent is selected from tripropylene glycol, tripropylene glycol methyl ether, tripropylene glycol monobutyl ether, tripropylene glycol monoethyl ether, triethylene glycol, triethylene glycol methyl ether, triethylene glycol monobutyl ether, triethylene glycol monomethyl ether, diethylene glycol, diethylene glycol butyl ether, ethylene glycol, ethylene glycol butyl ether, ethylene glycol phenyl ether, 3-methyl-1,3-butanediol, 2-ethyl- 2-hydroxymethyl-1,3,-propanediol, 2-methyl-2,4-pentanediol, 3-methyl-1,5- pentadiol, 2-ethyl-1,3-hexanediol, or a combination thereof.
15. From 1 wt% to 12 wt% of a solvent having 1 or 2 free hydroxyl groups and 0 to 3 glycol units.
Ikoshi et al. teaches to have the ink composition with penetration effect, and preventing ink from drying at nozzle ([0056]-[0058]):
1. The ink composition comprises from 1 wt% to 12 wt% of a solvent having 1 or 2 free hydroxyl groups and 0 to 3 glycol units (1 to 40%; [0054]; [0038]; [0133]-[0134]; see Table: 2).
3. The inkjet ink composition of claim 1, wherein the solvent or combination of the solvents is present at from 1 wt% to 8 wt% (1 to 40%; [0054]).
4. The inkjet ink composition of claim 1, wherein the solvent or combination of the solvents is present at from 2.5 wt% to 6.5 wt% (1 to 40%; [0054]).
5. The inkjet ink composition of claim 1, wherein the solvent is selected from tripropylene glycol, tripropylene glycol methyl ether, tripropylene glycol monobutyl ether, tripropylene glycol monoethyl ether, triethylene glycol, triethylene glycol methyl ether, triethylene glycol monobutyl ether ([0052]), triethylene glycol monomethyl ether, diethylene glycol, diethylene glycol butyl ether, ethylene glycol, ethylene glycol butyl ether, ethylene glycol phenyl ether, 3-methyl-1,3- butanediol, 2-ethyl-2-hydroxymethyl-1,3,-propanediol, 2-methyl-2,4-pentanediol, 3-methyl-1,5-pentadiol, 2-ethyl-1,3-hexanediol, or a combination thereof ([0050]-[0052]).
6. The inkjet ink composition of claim 1, further comprising co-solvent that is different than the solvent or combination of the solvents, wherein the co- solvent is present at a total content from 0.5 wt% to 25 wt% (see Table: 2).
7. The inkjet ink composition of claim 5, wherein the co-solvent comprises 1-hydroxyethyl-2-pyrrolidone, 2-pyrrolidone ([0060]), or a combination thereof.
13. From 1 wt% to 12 wt% of a solvent having 1 or 2 free hydroxyl groups and 0 to 3 glycol units (1 to 40%; [0054]; [0038]; [0133]-[0134]; see Table: 2).
14 The method of claim 13, wherein the solvent is selected from tripropylene glycol, tripropylene glycol methyl ether, tripropylene glycol monobutyl ether, tripropylene glycol monoethyl ether, triethylene glycol, triethylene glycol methyl ether, triethylene glycol monobutyl ether ([0052]), triethylene glycol monomethyl ether, diethylene glycol, diethylene glycol butyl ether, ethylene glycol, ethylene glycol butyl ether, ethylene glycol phenyl ether, 3-methyl-1,3-butanediol, 2-ethyl- 2-hydroxymethyl-1,3,-propanediol, 2-methyl-2,4-pentanediol, 3-methyl-1,5- pentadiol, 2-ethyl-1,3-hexanediol, or a combination thereof ([0050]-[0052]).
15. From 1 wt% to 12 wt% of a solvent having 1 or 2 free hydroxyl groups and 0 to 3 glycol units (1 to 40%; [0054]; [0038]; [0133]-[0134]; see Table: 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Co-pending application by the aforementioned teaching of Ikoshi et al. in order to have the ink composition with penetration effect, and preventing ink from drying at nozzle surface, which gives high quality printed image ([0056]-[0058]).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikoshi et al. (# US 2009/0202723).
Ikoshi et al. discloses:
1. An inkjet ink composition (see Abstract), comprising: 
carbon black pigment ([0071]; [0092]; [0093]); 
polyurethane ([0077]; [0114]); 
at least 50 wt% water (30 to 80%, preferably 50 to 70% ([0066]); and 
from 1 wt% to 12 wt% of a solvent having 1 or 2 free hydroxyl groups and 0 to 3 glycol units (1 to 40%; [0054]; [0038]; [0133]-[0134]; see Table: 2).
Given that the Ikoshi et al. reference discloses a range of solvent and water that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990)

2. The inkjet ink composition of claim 1, wherein the carbon black pigment is ionized using light, ultraviolet radiation, ozone ([0085]), or a combination thereof.
3. The inkjet ink composition of claim 1, wherein the solvent or combination of the solvents is present at from 1 wt% to 8 wt% (1 to 40%; [0054]).
4. The inkjet ink composition of claim 1, wherein the solvent or combination of the solvents is present at from 2.5 wt% to 6.5 wt% (1 to 40%; [0054]).
5. The inkjet ink composition of claim 1, wherein the solvent is selected from tripropylene glycol, tripropylene glycol methyl ether, tripropylene glycol monobutyl ether, tripropylene glycol monoethyl ether, triethylene glycol, triethylene glycol methyl ether, triethylene glycol monobutyl ether ([0052]), triethylene glycol monomethyl ether, diethylene glycol, diethylene glycol butyl ether, ethylene glycol, ethylene glycol butyl ether, ethylene glycol phenyl ether, 3-methyl-1,3- butanediol, 2-ethyl-2-hydroxymethyl-1,3,-propanediol, 2-methyl-2,4-pentanediol, 3-methyl-1,5-pentadiol, 2-ethyl-1,3-hexanediol, or a combination thereof ([0050]-[0052]).
6. The inkjet ink composition of claim 1, further comprising co-solvent that is different than the solvent or combination of the solvents, wherein the co- solvent is present at a total content from 0.5 wt% to 25 wt% (see Table: 2).
7. The inkjet ink composition of claim 5, wherein the co-solvent comprises 1-hydroxyethyl-2-pyrrolidone, 2-pyrrolidone ([0060]), or a combination thereof.
8. The inkjet ink composition of claim 1, wherein the carbon black is present at from 2 wt% to 6 wt% (1 to 10%; [0104]). 
9. The inkjet ink composition of claim 1, wherein the polyurethane is present at from 0.1 wt% to 4 wt% (0 to 15%; [0140]).
10. The inkjet ink composition of claim 1, wherein the polyurethane is present at from 0.5 wt% to 3 wt% (0 to 15%; [0140]).
11. The inkjet ink composition of claim 1, wherein the polyurethane has a weight average molecular weight ranging from 3,000 Mw to 70,000 Mw (water insoluble polymer; 5000 to 150,000; [0157]-[0159]; 10000 to 200000; [0175]).
12. The inkjet ink composition of claim 1, wherein the polyurethane to pigment weight ratio ranges is from 1:10 to 1:2 (see Examples).
13. A method of making an inkjet ink composition (see Examples), comprising: 
surface treating carbon black pigment to generate ionized carbon black pigment ([0071]; [0092]; [0093]); admixing the ionized carbon black pigment with a liquid vehicle to form an inkjet ink composition, wherein the inkjet ink composition comprises from 2 wt% to 6 wt% of the ionized carbon black pigment (1 to 10%; [0104]); from 0.1 wt% to 4 wt% polyurethane ([0077]; [0114]; 0 to 15%; [0140]); at least 50 wt% water (30 to 80%, preferably 50 to 70% ([0066]); and from 1 wt% to 12 wt% of a solvent having 1 or 2 free hydroxyl groups and 0 to 3 glycol units (1 to 40%; [0054]; [0038]; [0133]-[0134]; see Table: 2).
Given that the Ikoshi et al. reference discloses a range of solvent and water that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990)

14 The method of claim 13, wherein the solvent is selected from tripropylene glycol, tripropylene glycol methyl ether, tripropylene glycol monobutyl ether, tripropylene glycol monoethyl ether, triethylene glycol, triethylene glycol methyl ether, triethylene glycol monobutyl ether ([0052]), triethylene glycol monomethyl ether, diethylene glycol, diethylene glycol butyl ether, ethylene glycol, ethylene glycol butyl ether, ethylene glycol phenyl ether, 3-methyl-1,3-butanediol, 2-ethyl- 2-hydroxymethyl-1,3,-propanediol, 2-methyl-2,4-pentanediol, 3-methyl-1,5- pentadiol, 2-ethyl-1,3-hexanediol, or a combination thereof ([0050]-[0052]).
15. A method of printing onto a print medium ([0194]-[0198]), comprising inkjet printing an inkjet ink composition onto a print medium, wherein the inkjet ink composition comprises carbon black pigment ([0071]; [0092]; [0093]); polyurethane ([0077]; [0114]); at least 50 wt% water (30 to 80%, preferably 50 to 70% ([0066]); and from 1 wt% to 12 wt% of a solvent having 1 or 2 free hydroxyl groups and 0 to 3 glycol units (1 to 40%; [0054]; [0038]; [0133]-[0134]; see Table: 2).
Given that the Ikoshi et al. reference discloses a range of solvent and water that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Kaneko et al. (# US 2011/0003241) discloses a resin including (i) a main chain portion containing a nitrogen atom, (ii) a group X that has a functional group having a pKa of 14 or less and is bonded to a nitrogen atom present in the main chain portion, and (iii) an oligomer chain or polymer chain Y having a number average molecular weight of from 500 to 1,000,000 in a side chain (see Abstract).
(2) Breton et al. (# US 2015/0361285) discloses an aqueous ink composition including water, co-solvent, pigment, polymer latex and humectant (see Abstract).
(3) Fujii et al. (# US 2015/0329731) discloses an ink for inkjet recording comprises water, water-soluble organic solvent, a pigment, and resin particle (see Abstract).
(4) Kido et al. (# US 2018/0127610) discloses an aqueous ink composition including water, plurality of organic solvents, coloring material, and resin particle (see Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853